Citation Nr: 1317464	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  07-31 306A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for incontinence, to include as secondary to service-connected hernia disability.

2. Entitlement to service connection for a sleep disorder, to include as secondary to service-connected hernia disability.

3. Entitlement to compensation benefits for a urethra disability, to include bladder and bowel incontinence, as a result of VA surgical treatment in 1963 and 1972, pursuant to the provisions of 38 U.S.C.A. § 1151. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and JM


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from December 1942 to January 1946 and October 1950 to October 1957. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions rendered in August 2006 and June 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In April 2011, the Board reopened the claims of entitlement to service connection for incontinence and a sleep disorder and remanded the merits of those claims for RO consideration.  

In June 2010, the Board issued a decision that, in pertinent part, denied the claim of entitlement to benefits under 38 U.S.C.A. § 1151.  The Veteran then appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In March 2012, the Court issued a Memorandum Decision vacating the Board's June 2010 decision with respect to the 38 U.S.C.A. § 1151 claim and remanding the case to the Board for further consideration.  The other issued denied in the June 2010 Board decision, entitlement to service connection for a left hip scar, was left undisturbed.   

In February 2010, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of this hearing is associated with the claims folder. 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to compensation for a urethra disability pursuant to 38 U.S.C.A. § 1151 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On November 21, 2012, prior to the promulgation of a decision on the appeal, the Veteran requested that the issues of entitlement to service connection for incontinence, include as secondary to hernia disability, and a sleep disorder, to include as secondary to hernia disability, be withdrawn from appellate consideration.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issues of entitlement to service connection for incontinence, to include as secondary to service-connected hernia disability, and entitlement to service connection for a sleep disorder, to include as secondary to service-connected hernia disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.


ORDER

The appeal of the issues of entitlement to service connection for incontinence, to include as secondary to service-connected hernia disability, and entitlement to service connection for a sleep disorder, to include as secondary to service-connected hernia disability, is dismissed.


REMAND

The Veteran is claiming entitlement to compensation under 38 U.S.C.A. § 1151.  Specifically, he asserts that he has an additional urethra disability, to include bladder and bowel incontinence, as a result of VA surgical treatment in 1963 and 1972. 

Section 1151 of Title 38 of the United States Code was modified by section 422(a) of Public Law 104-204, 110 Stat. 2926 (1996), for all claims filed on or after October 1, 1997, to require not only that the VA treatment in question resulted in additional disability, but also that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing treatment, or that the proximate cause of the additional disability was an event that was not reasonably foreseeable.  VAOPGCPREC 40-97, 63 Fed. Reg. 31,263 (1998).  With regard to the former element, it must be shown that VA's care, treatment, or examination caused the Veteran's additional disability and VA failed to exercise the degree of care that would be expected of a reasonable health care provider or that VA furnished such care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(c), (d) (2012).

To determine whether the Veteran has additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately.  38 C.F.R. § 3.361(b) (2012).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32  of this chapter.  38 C.F.R. § 3.361(d)(2) (2012). 

A review of the record reveals that the Veteran underwent in-service hernia procedures in 1951, 1955, and 1956.  In a January 1956 profile, a VA physician detailed that the Veteran had extremely weak and thin muscles of the lower abdomen and was disqualified from activities which would cause abdominal wall strain like heavy lifting and manual labor.  

VA surgical treatment notes dated in April 1963 showed a final diagnosis of bilateral recurrent inguinal hernia, operated and improved.  A January 1972 VA hospital summary detailed that the Veteran underwent a sigmoidoscopy and right inguinal herniorrhaphy with fascia lata repair.  

In an April 2009 VA genitourinary examination report, the examiner noted the Veteran's claim that his 1963 and 1972 VA hernia surgeries caused his chronic urinary retention.  After reviewing the claims file and examining the Veteran, the examiner opined that urinary retention and overflow incontinence was less likely as not caused by or a result of hernia surgery.  The rationale for the opinion included a notation of no change in bowel habits or symptoms of urinary tract obstruction in January 1972 as well as the fact that there was no increased urinary frequency and voiding difficulty until 1999.  Thereafter, he concluded that there was no carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA. 

However, as noted by the Court in the March 2012 Memorandum Decision, a March 1976 VA examination report stated that the Veteran had a two year history of occasional dribbling and nocturia with gradual diminution of the urinary stream.  Additionally, a June 1985 discharge summary indicated that the Veteran's postoperative course was complicated by urinary retention and the need for a catheter.  

Consequently, the April 2009 VA examiner's opinion appears to rest on an incomplete and inaccurate understanding of the Veteran's medical history, making the opinion inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the claim is remanded so that another VA opinion may be obtained as to the presence of an additional urethra disability as a result of hernia surgeries performed by VA facilities in 1963 and 1972. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Request another VA opinion as to whether the Veteran sustained an additional urethra disability as a result of hernia surgeries performed by VA in 1963 and 1972.  The claims file, to include a copy of this remand, should be made available for review, and the examination report should reflect that such review occurred.  The examiner should then respond to the following: 

a) Is it at least as likely as not (50 percent probability or greater) that the Veteran has a urethra disability, to include bladder and bowel incontinence, as a result of hernia surgeries performed by VA? 

b) In performing any hernia procedure, did VA fail to exercise the degree of care that would be expected of a reasonable health care provider or furnish such care without the Veteran's informed consent? 

c) Discuss whether it is at least as likely as not (50 percent probability or greater) that any additional urethral disability due to VA surgery and treatment was an event that was not reasonably foreseeable. 

A rationale for any opinion advanced should be provided.  

2. After completing the above action and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the Veteran's claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After an adequate opportunity to respond has passed, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


